— Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered February 25, 2010, convicting defendant upon his plea of guilty of the crime of attempted criminal contempt in the first degree.
In satisfaction of a superceding four-count indictment, defendant pleaded guilty to attempted criminal contempt in the *1294first degree and waived his right to appeal. He was sentenced, in accordance with the plea agreement, to time served. He now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, P.J., Mercure, Rose, Kavanagh and Stein, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.